Title: To George Washington from Benjamin Lincoln, 16 July 1789
From: Lincoln, Benjamin
To: Washington, George


Boston, 16 July 1789. “When I had the honour of addressing your Excellency on the subject of returning to public life I did not suggest a wish to hold one office in preference to an other—Indeed at that

time it was not ascertained what offices would be established under the new constitution. It was however the general idea that the union would be formed into different districts and that there would be an officer appointed in each to fill up the large space between the treasury board and the several collectors & naval officers—As the partiality of my friends here has excited a public expectation that I might be called to an office of more respectibility than either of the two last mentioned it may possibly be supposed that I would decline accepting either should your Excellency think me quallified to fill one of them—but this is so far from being the case that I should feel well satisfied to hold that, in which I might be thought by your Excellency to be most useful.”
